DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-14-22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, in the polishing step paragraph, it is unclear what structure has the inner surface, outer surface, and an end face.  These items are also unclear with regards to the body part and the tooth part.  Is the end face part of the body part?  These items should be introduced when the opposite ends of the band saw blade are introduced in the previous paragraph so it is clear what structures belong to the saw blade.
With regards to claim 1, in the tip tooth tip forming step paragraph, the phrase “by use of the inner surface and the outer surface, and the end face as references” is unclear.  A reference for what?  It is unclear what can and cannot be considered a reference.  Basically, it is unclear what is meant by a reference.
With regards to claim 1, it is unclear if the phrase “tip tooth tip forming” is correct or not.  Is it supposed to say “tip” twice?
With regards to claim 1, in the tip tooth tip forming step paragraph, the phrase “joining a cutting tip to tooth tips of the plurality of teeth” is unclear” is unclear.  It is unclear if a single cutting tip is welded to more than one tooth tips.  It is believed that each tooth tip has its own cutting tip welded thereto.  
With regards to claim 3, the phrase “one side of a front side and a rear side” is confusing.  Should it be “one of a front side and a rear side”? 
With regards to claim 3, the phrase “is inclined one the one side in a center of the body part in a width direction” is unclear.  It is unclear how the incline is in a center of the body part?  Is the axis inclined to the center of the body part?  What structure defines the width direction?  The second-to-last paragraph of claim 3 is very confusing.
With regards to claim 3, the polishing direction is unclear.  The polishing direction appears to be being defined by the rotating direction which has an infinite number of directions making the polishing direction indefinite.  How can a rotational direction have an orientation?  The last paragraph of claim 3 is very confusing. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Hellbergh (5,931,369) in view of Pacher et al. (7,210,388).  It is noted that Applicant’s claim 2 discloses the polishing is done by grindstones.  Therefore, polishing is interpreted as grinding.
With regards to claim 1, Hellbergh discloses the invention including a manufacturing of a ring-shaped band saw blade (Fig. 1) including a ring forming step of welding (10) opposite ends of a band saw blade (11, 12) including a body part having a band shape and a tooth part including a plurality of teeth forms on one side part of the body part to form a ring shape (Fig. 2).
However, Hellbergh fails to disclose a tooth tip forming step of positioning the saw blade by use of the surfaces and end face as references, joining a cutting tip to tooth tips of the plurality of teeth by welding and polishing the joined cutting tip to form a tooth tip shape.
Pacher et al. teach it is known in the band saw blades (title, column 6 lines 1-3) with teeth (4) to incorporate a tooth tip forming step of positioning the saw blade by use of the surfaces and end face as references (the whole blade is positioned and would, as a whole, be used as a reference), joining a cutting tip (1) to tooth tips of the plurality of teeth (Fig. 2, 4) by welding (column 4 lines 47-49) and polishing the joined cutting tip to form a tooth tip shape (5, column 4 lines 53-56).  Such a modification allows for a cutting tip to be a different material than the rest of the body to cut certain materials.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Hellbergh with the tip forming step, as taught by Pacher et al., because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
However, Hellbergh in view of Pacher et al. fail to disclose a polishing step of polishing an inner surface, an outer surface, and an end face on a side opposite to the tooth part of the blade.
The method of grinding surfaces and faces is a known step in manufacturing of metal components.  If all of the surfaces and faces have imperfections (i.e. burrs), it is well within one’s technical skill to perform a polishing (grinding) step to smooth out and remove the imperfections.  Such imperfections could lead an unbalanced relationship between the blade and the saw.  It would have been just as obvious to have performed this polishing (grinding) step at any time during the manufacturing process including before the tip forming step.  Therefore, it would have been an obvious matter of design choice to modify the device of Heller to obtain the invention as specified in claim 1.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. 
Allowable Subject Matter
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
01 June 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724